DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 11/18/2021 amended claims 1, 2, 4, 5, 12, 14, and cancelled claims 3 and 13.  Claims 1, 2, 4-12, and 14-20 are pending and rejected.  Claims 12 and 14-20 are rejected based on new grounds of rejections necessitated by the amendments of claim 12.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi (US 20190086778 A1) in view of Freeman (US 20050045702 A1).

Yamagishi does not teach the heat dissipation device comprising a thermoelectric cooling chip having a first insulation layer; a first metal layer disposed on the first insulation layer; a semiconductor layer disposed on the first metal layer; a second metal layer disposed on the semiconductor layer; a second insulation layer disposed on the second metal layer and the phosphor layer thermally coupled to the second insulation layer.
Freeman teaches a thermoelectric cooling chip (Fig. 2-11) having a first insulation layer (20); a first metal layer (23, 24, 26) disposed on the first insulation layer (20); a semiconductor layer (12) disposed on the first metal layer (23, 24, 26); a second metal layer (22) disposed on the semiconductor layer (12); a second insulation layer (18) disposed on the second metal layer (22); wherein second insulation layer (18) has a ceramic surface ([0051]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yamagishi with Freeman such that phosphor layer is sintered on the ceramic 
Regarding claims 2, 11, and 20, the combination of Yamagishi and Freeman consequently results in the semiconductor layer (12 of Freeman) comprises a plurality of pairs of semiconductor pillars (14 and 16; Fig. 2-11 of Freeman), each of the semiconductor pillars comprises a p-type semiconductor pillar and an n-type semiconductor pillar (Fig. 2-11, [0047] of Freeman), and the pairs of semiconductor pillars are electrically connected through the first metal layer (23, 24, 26 of Freeman) and the second metal layer (22; [0052], [0053] of Freeman). 
Regarding claims 4, 7, and 16, Yamagishi, as modified by Freeman, further teaches no light-emitting element is disposed between the phosphor layer and the ceramic substrate (202a-d of Yamagishi; Fig. 2 of Freeman). 
	Regarding claims 8 and 17, Yamagishi further teaches a heat sink but does not explicitly teach a thermoelectric cooling chip located between the phosphor layer and the heat sink.
Freeman further teaches a heat sink (30) where the thermoelectric cooling chip is disposed on the heat sink (30; Fig. 2), and the thermoelectric cooling chip is located between the phosphor layer (which corresponds to 5 of Freeman in Fig. 2) and the heat sink (30). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify Yamagishi and Freeman to include the heat sink; because it improves heat dissipation.

Claims 12 and 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi and Freeman in further view of Chang (US 20190086779 A1).

Yamagishi does not teach the heat dissipation device comprising a thermoelectric cooling chip having a first insulation layer; a first metal layer disposed on the first insulation layer; a semiconductor layer disposed on the first metal layer; a second metal layer disposed on the semiconductor layer; a second insulation layer disposed on the second metal layer and the phosphor layer thermally coupled to the second insulation layer.
Freeman teaches a thermoelectric cooling chip (Fig. 2-11) having a first insulation layer (20); a first metal layer (23, 24, 26) disposed on the first insulation layer (20); a semiconductor layer (12) disposed on the first metal layer (23, 24, 26); a second metal layer (22) disposed on the semiconductor layer (12); a second insulation layer (18) disposed on the second metal layer (22); wherein second insulation layer (18) has a ceramic surface ([0051]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yamagishi with Freeman such that the phosphor layer is disposed at a cold side of the thermoelectric cooler; because it provides active cooling to the phosphor.

Chang teaches the power consumption rate of the first collimated light source is greater than or equal to 50 watts (Fig. 1; [0034]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yamagishi and Freeman with Chang; because it provides the desired color balance.
Regarding claim 14, neither Yamagishi nor Freeman teaches a second collimated light source and a third collimated light source respectively disposed at an upstream of the light path of the light valve, and a sum of the power of the first collimated light source, a power of the second collimated light source, and a power of the third collimated light source ranges from 200 watts to 1000 watts. 
Chang teaches a second collimated light source (122) and a third collimated light source (124) respectively disposed at an upstream of the light path of the light valve (212; [0038]), and a sum of the power of the first collimated light source, a power of the second collimated light source, and a power of the third collimated light source ranges from 200 watts to 1000 watts ([0034]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yamagishi and Freeman with Chang; because it provides the desired color balance.
Regarding claim 16, Yamagishi, as modified by Freeman and Chang, further teaches no light-emitting element is disposed between the phosphor layer and the ceramic substrate (202a-d of Yamagishi; Fig. 2 of Freeman). 

Freeman further teaches a heat sink (30) where the thermoelectric cooling chip is disposed on the heat sink (30; Fig. 2), and the thermoelectric cooling chip is located between the phosphor layer (which corresponds to 5 of Freeman in Fig. 2) and the heat sink (30). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify Yamagishi, Freeman and Chang to include the heat sink; because it improves heat dissipation.
Regarding claim 20, the combination of Yamagishi, Freeman and Chang consequently results in the semiconductor layer (12 of Freeman) comprises a plurality of pairs of semiconductor pillars (14 and 16; Fig. 2-11 of Freeman), each of the semiconductor pillars comprises a p-type semiconductor pillar and an n-type semiconductor pillar (Fig. 2-11, [0047] of Freeman), and the pairs of semiconductor pillars are electrically connected through the first metal layer (23, 24, 26 of Freeman) and the second metal layer (22; [0052], [0053] of Freeman). 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi, Freeman (and Chang) in further view of Furuyama (US 20200035872 A1).
Regarding claims 9 and 18, neither Yamagishi, Freeman (nor Chang), teaches a thickness of the phosphor layer is less than 1 mm. 
Furuyama teaches the thickness of the phosphor layer is less than 1 mm ([0038]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yamagishi, Freeman (and Chang) with Furuyama; because it improve emission efficiency ([0038] of Furuyama).

Response to Arguments
Applicant's arguments with respect to claims 1, 5, and 12 have been fully considered but are found not persuasive; hence all pending rejection/s are maintained.
Regarding claims 1, 5, and 12, applicant/s argue,
In regard to claims 1 and 5, claim 1 recites that “the phosphor layer is directly sintered on the ceramic substrate”, and claim 5 recites that “a phosphor layer directly sintered on the ceramic surface”, which are different from paragraph [0046] and FIG. 4(b) of Yamagishi showing that the phosphor 202 is fixed on the spreader 204 through the reflective layer 203 and the adhesive 205.  (Remarks; p. 8-10).
Examiner respectfully disagrees.  Yamagishi explicitly teach “[e]ach of these phosphor pieces [202a-d] is a ceramic phosphor as a ceramic plate made of an inorganic material.”  It is well known in the art that ceramic phosphor is made by sintering phosphor powder and ceramic material.  ([0145], [0186], [0206], [0247] of US 20160077415 A1).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882